              Case 2:21-cv-01057-VCF Document 12 Filed 08/17/21 Page 1 of 4




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
 3   DANIEL P. TALBERT, SBN OH 0084088
     Special Assistant United States Attorney
 4   160 Spear Street, Suite 800
     San Francisco, California 94105
 5   Telephone: (510) 970-4860
     Facsimile: (415) 744-0134
 6   E-Mail: Daniel.Talbert@ssa.gov
 7   Attorneys for Defendant
 8

 9

10                                   UNITED STATES DISTRICT COURT
11                                          DISTRICT OF NEVADA
12   DONALD MOODY,                                  )
                                                    )   Case No.: 2:21-cv-01057-VCF
13                  Plaintiff,                      )
                                                    )   UNOPPOSED MOTION FOR A FIRST
14          vs.                                     )   EXTENSION OF TIME TO FILE CERTIFIED
                                                    )   ADMINISTRATIVE RECORD AND ANSWER;
15   KILOLO KIJAKAZI,                               )   DECLARATION OF JEBBY RASPUTNIS
     Acting Commissioner of Social Security,        )
16                                                  )   (FIRST REQUEST- AMENDED)
                    Defendant.1                     )
17                                                  )
18

19

20

21

22

23

24

25   1
      Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule
     25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted, therefore, for
26   Andrew Saul as the defendant in this suit. No further action need be taken to continue this suit by reason
     of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
               Case 2:21-cv-01057-VCF Document 12 Filed 08/17/21 Page 2 of 4




 1           Defendant, Kilolo Kijakazi, Acting Commissioner of Social Security (the “Commissioner”), by
 2   and through her undersigned attorneys, hereby moves for a first sixty-day extension of time to file the
 3   Certified Administrative Record (CAR) and answer to Plaintiff’s Complaint. The CAR and answer to
 4   Plaintiff’s Complaint are due to be filed by August 16, 2021.
 5           Defendant makes this request in good faith and for good cause, because the CAR, which must be
 6   filed with the Answer and is necessary to adjudicate the case, is not yet available. The public health
 7   emergency pandemic caused by COVID-19 has significantly impacted operations in the Social Security
 8   Administration’s Office of Appellate Operations (OAO) in Falls Church, Virginia, which is responsible
 9   for producing the CAR that must be filed with the Answer, per 42 U.S.C. §§ 405(g) and (h). As detailed
10   in the attached declaration from Jebby Rasputnis, Executive Director of the OAO, beginning mid-March
11   2020, OAO restricted physical access to the Falls Church building, which impacted the production of
12   CARs because physical access was previously required to produce CARs. OAO has since developed and
13   employed a new business process to produce CARs. Much of the difficulty in producing CARs stemmed
14   from the old process of transmitting hearing recordings to vendors for transcription, how the vendors
15   transcribed the recordings, and how the vendors provided the completed transcripts to OAO. OAO
16   changed this process by reworking how the audio files are submitted, seeking additional vendor capacity,
17   and increasing in-house transcription capacity. With these changes, OAO is now able to produce more
18   than 700 transcripts per week, a significant increase over the pre-COVID-19 average of 300–400 hearing
19   transcripts per week.
20           Despite these improvements, OAO still faces a significant backlog of cases due to the combined
21   effects of pandemic-related disruption and a marked increase in district court filings (up almost 800 cases
22   per month, a 54% increase). Overall, the timeframe for delivering a CAR in an individual case has
23   improved. Because of this, OAO is making progress in its backlog of cases. At the end of January 2021
24   OAO had 11,111 pending cases. As of August 9, 2021, OAO had 3,760 pending cases, representing a
25   decrease in our backlog of nearly 7,350 cases over seven months. OAO continues to work on increasing
26   productivity by collaborating with our vendors and searching out and utilizing technological



     Unopposed Mot. for Ext.; No. 2:21-cv-01057-VCF
               Case 2:21-cv-01057-VCF Document 12 Filed 08/17/21 Page 3 of 4




 1   enhancements. Defendant asks this Court for its continued patience as OAO works to increase its
 2   efficiency and production of CARs, reduce the current backlog, and address rising court case filings.
 3   Counsel for Defendant further states that the Office of General Counsel (OGC) is monitoring receipt of
 4   transcripts on a daily basis and is committed to filing Answers promptly upon receipt and review of the
 5   administrative records.
 6           Given the volume of pending cases, Defendant requests an extension in which to respond to the
 7   Complaint until October 15, 2021. If in sixty days the CAR is not prepared, the Commissioner will file a
 8   status report with the Court as to when she expects the CAR to be completed.
 9           On August 16, 2021, the undersigned conferred with Plaintiff’s counsel, who confirmed that he
10   does not oppose this motion. Defendant files this amended motion to note Plaintiff’s position, which
11   Defendant learned after the filing of the original motion.
12           Defendant therefore respectfully requests that Defendant be granted an extension of time to file the
13   CAR and answer to Plaintiff’s Complaint, through and including October 15, 2021.
14

15

16           Dated: August 17, 2021                       Respectfully submitted,

17                                                        CHRISTOPHER CHIOU
                                                          Acting United States Attorney
18
                                                          /s/ Daniel P. Talbert
19                                                        DANIEL P. TALBERT
                                                          Special Assistant United States Attorney
20

21

22                                                        IT IS SO ORDERED:

23
           IT IS HEREBY ORDERED that ECF No. 10 HON. CAM FERENBACH
24         is DENIED as MOOT.                   UNITED STATES MAGISTRATE JUDGE
25                                                                  8-17-2021
                                                          DATED: ___________________________
26



     Unopposed Mot. for Ext.; No. 2:21-cv-01057-VCF
               Case 2:21-cv-01057-VCF Document 12 Filed 08/17/21 Page 4 of 4




 1                                          CERTIFICATE OF SERVICE
 2
             I, the undersigned, am a citizen of the United States and am at least eighteen years of age. My
 3
     business address is 160 Spear Street, Suite 800, San Francisco, California 94105. I am not a party to the
 4
     above-entitled action. On the date set forth below, I caused service of UNOPPOSED MOTION FOR
 5
     A FIRST EXTENSION OF TIME TO FILE CERTIFIED ADMINISTRATIVE RECORD AND
 6
     ANSWER; DECLARATION OF JEBBY RASPUTNIS on the following parties by electronically
 7   filing the foregoing with the Clerk of the District Court using its ECF System, which provides electronic
 8   notice of the filing:
 9
             Hal Taylor
10           haltaylorlawyer@gbis.com

11           Attorneys for Plaintiff

12   I declare under penalty of perjury that the foregoing is true and correct.
13
             Dated: August 17, 2021
14

15                                                         /s/ Daniel P. Talbert
                                                           DANIEL P. TALBERT
16                                                         Special Assistant United States Attorney
17

18

19

20

21

22

23

24

25

26



     Unopposed Mot. for Ext.; No. 2:21-cv-01057-VCF
